DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,595,109. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,326,720. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,234,190. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/459995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 includes the trademark/trade name “New York Stock Exchange” (NYSE). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe particular securities exchange and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of confirming delivery into a trust account of an amount of commodity associated with a quantity of trust shares; and releasing the trust shares based upon the amount of commodity delivered into the account. In order words, the claim describe a process for creating trust shares in a commodity. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of electronic communication network. That is, other than reciting “electronic communication network,” nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the “electronic communication network” language, the claimed steps can be accomplished manually. The limitations fall under the fundamental business practices of the “certain methods of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of shares tradeable over an electronic communication network. The electronic communication network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. This additional element is no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 2-6 recite wherein a value of the shares released is approximately equal to a value of the commodity delivered into the account; wherein a value of the shares released is based on a net asset value of the commodity; wherein the commodity comprises a precious metal; wherein the commodity comprises a base metal; and wherein a value of the amount of commodity delivered into the trust account is not less than a minimum value.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1, supra.

Claim 7: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving an amount of the trust shares associated with an amount of the commodity held in a trust account; and releasing from the trust account the amount of the commodity associated with the amount of the trust shares received. In order words, the claim describe a process for redeeming trust shares. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of electronic communication network. That is, other than reciting “electronic communication network,” nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the “electronic communication network” language, the claimed steps can be accomplished manually. The limitations fall under the fundamental business practices of the “certain methods of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of shares tradeable over an electronic communication network. The electronic communication network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. This additional element is no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 8-12 recite wherein the releasing from the trust account the amount of the commodity comprises sending release instructions to a custodian of the trust account; wherein a value of the amount of the commodity released is approximately equal to a value of the trust shares received; wherein the commodity comprises a precious metal; wherein the commodity comprises a base metal; and wherein the amount of trust shares received is a minimum amount of shares or a multiple of the minimum amount of the shares.
These limitations are also part of the abstract idea identified in claim 7, and are similarly rejected under the same rationale as claim 7, supra.

Claim 13: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory). The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of trading trust shares of a commodity trust, wherein said commodity trust holds an amount of a commodity represented by a number of shares corresponding to said amount of the commodity; wherein one or more custodians maintain custody of a portion of said amount of the commodity and manage said custody. In other words, the claim describes a trading shares of a commodity. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of electronic communication network and the interface. That is, other than reciting “electronic communication network” and “interface,” nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the “electronic communication network” and “interface,” the claimed steps can be accomplished manually. The limitations fall under the fundamental business practices of the “certain methods of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of shares tradeable over an electronic communication network. The electronic communication network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. The interface is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 14-19 recite wherein the commodity comprises a precious metal; wherein the commodity comprises a base metal; wherein the trust shares are Exchange Traded Fund (ETF) shares; wherein the ECN comprises an interface to a securities exchange; wherein the securities exchange is the New York Stock Exchange; and wherein said amount of the commodity comprises a number of receipts, each corresponding to an amount of unallocated commodity.
These limitations are also part of the abstract idea identified in claim 7, and are similarly rejected under the same rationale as claim 7, supra.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Annunziata (USPAP 2001/0034688) teaches the transfer of ownership of a commodity via a computerized communications link. Annunziata teaches a system for trading commodities and the like comprising a computer, a communications link between the computer and the Internet, a database, accessible by the computer, containing a plurality of user files wherein each of the user files contains a plurality of transaction parameters corresponding to one or more indications associated with the user file. The transaction parameters govern the presentation and acceptance of indications associated therewith. The system further includes a database, accessible by the computer, containing a plurality of indications wherein each of the indications contains information corresponding to open bids or offers for commodities, and an indication selection submitted by a user over the communications link. Software executing on the computer receives the indication selection, retrieves an indication corresponding to the indication selection from the indication database, queries a user file in the user database corresponding to the indication to determine transaction parameters associated with the indication, and presents the indication to the user in accordance with any determined transaction parameters.
Turk (USPN 5,671,364) teaches a method and system for commodity-based currency for payment accounts elimination of payment risk in which gold or other commodities are permitted to circulate as currency, and which requires a network of system users to participate in financial transactions where payment is made in units of gold. Turk shows the trading of gold and gold certificates, additionally wherein creation orders and/or creating an order is inherent. Each time a commodity option, stock or bonds is traded, the buyer/seller creates an order or ticket for this case the equity units are for gold, which deposited to the customer’s account. Turk discloses a system and method for permitting gold or other commodities to circulate as currency requires a network of system users that participate in financial transactions where payment is made in units of gold. The gold is kept in secure storage at a deposit site for the benefit of the users. The payments in gold are effected through a computer system having data storage and transaction processing programs that credit or debit the units of account of gold held for the account of each system user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691